Citation Nr: 1012379	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiac murmur.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. D.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1951 to 
March 1953 and from September 1961 to August 1962, with 
reserve service in the Alabama National Guard between these 
two periods of service and thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified at an RO formal hearing in May 2009.  
A transcript of those proceedings has been associated with 
the Veteran's claims file.

In a recent statement, the Veteran's representative 
presented arguments regarding the issues addressed in this 
appeal, as well as posttraumatic stress disorder (PTSD).  
However, the Board notes that the Veteran did not file a 
timely substantive appeal concerning PTSD, and the Veteran 
was informed of his failure to file a timely substantive 
appeal in a letter issued in April 2008.  Additionally, the 
issue was not certified for appellate review and therefore 
will not be addressed in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran's acute hepatitis, diagnosed and treated in 
service, resolved during service, and the Veteran does not 
currently have any chronic disability related to this 
episode of acute hepatitis.

2.  The Veteran hypertension was diagnosed many years after 
his active service and was not shown to have manifested 
during active service.

3.  The Veteran's cardiac murmur was noted to have 
preexisted his first period of active service and is not 
shown to have been aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
hepatitis have not been met.  38 U.S.C.A. §§  1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for hypertension 
have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for a cardiac murmur 
have not been met.  38 U.S.C.A. §§  1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements 
were fulfilled by a letter dated in October 2004, which was 
sent prior to the issuance of the rating decision on appeal 
and which advised the Veteran of the criteria for 
establishing service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service 
and VA treatment records have been obtained, and the Veteran 
has not identified any relevant, available evidence that is 
not of record.  The Veteran was examined for VA purposes in 
connection with his hepatitis claim, and VA examination 
regarding the Veteran's hypertension and cardiac murmur 
claims were not warranted, as the evidence reflects that the 
Veteran's hypertension was diagnosed after his active duty 
service and that his cardiac murmur preexisted service and 
was not aggravated therein.  The Veteran and a witness also 
presented testimony at an RO formal hearing, and the Veteran 
was also offered the opportunity to testify at a hearing 
before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence 
is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or 
injury incurred or aggravated while performing inactive duty 
for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 
106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.


Establishing direct service connection generally requires 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008).

Hepatitis  

The Veteran contends that he has a residual disability as 
the result of the acute case of hepatitis diagnosed and 
treated during his first period of active service.  The 
Veteran contends that while he has not been treated for nor 
has his hepatitis recurred since service, he nevertheless 
has a current residual disability due to his inability to 
donate blood, as his history of hepatitis renders him 
ineligible as a blood donor.  

The Veteran's service treatment records reflect that he 
began experiencing the symptoms of hepatitis in January 1953 
while en route to the United States from Korea and was 
treated aboard his ship for his symptoms.  The Veteran was 
thereafter transferred to a hospital in February 1953, where 
he was apparently asymptomatic upon admission.  The Veteran 
received in-patient treatment for an unspecified form of 
hepatitis and was discharged with a diagnosis of acute 
hepatitis due to an unknown infection, mild, improved.  The 
Veteran subsequent treatment records, both during and after 
service, include this episode of hepatitis in his medical 
history, but fail to reflect any further treatment for, 
recurrence of, or complications due to this acute case of 
hepatitis.

The Veteran was afforded a VA examination with regard to his 
hepatitis claim in March 2005, during which the Veteran 
reported his in-service episode of hepatitis, as well as 
current symptoms of episodic right-sided pain, flatulence, 
and steatorrhea.  However, the Veteran's physical 
examination was normal, with no evidence of a palpable 
liver, ascites, a distended abdomen, shifting dullness, 
portal hypertension, superficial abdominal veins, 
splenomegaly, or abdominal pain.  After reviewing the 
results of the Veteran's blood serologies, the examiner 
diagnosed the Veteran with hepatitis by history.

The Veteran presented testimony at an RO formal hearing in 
May 2009, during which the Veteran testified that he had not 
sought treatment for his hepatitis since service because the 
only residual of his hepatitis was his inability to donate 
blood due to the hepatitis antigens still present in his 
blood.  (The Veteran also alluded to his theory that his 
currently-diagnosed colon cancer was related to his in-
service hepatitis; however, the Veteran filed a service 
connection claim for colon cancer on this basis, which has 
been separately adjudicated and not an issue presently on 
appeal.)   

After reviewing all of the evidence of record, the Board 
concludes that the evidence does not reflect that the 
Veteran has a current chronic disability that is 
attributable to his in-service contraction and treatment for 
hepatitis.  Rather, the evidence reflects that the Veteran 
was treated for an acute case of hepatitis in January 1953 
while in service, whose symptoms had resolved when he was 
admitted for in-patient treatment of his condition in 
February 1953.  As noted in his February 1953 discharge 
summary, the Veteran's hepatitis was characterized as mild 
in nature and resolved at the time of his discharge.  The 
Veteran's subsequent treatment records fail to reflect that 
he has reported or sought any treatment for a recurrence of 
his hepatitis, and his records do not reflect a diagnosis of 
chronic hepatitis or any disability related to his acute 
hepatitis.  Accordingly, the Board finds that evidence of a 
present disability has not been presented, and, in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the statements submitted by the Veteran and the 
hearing testimony presented by the Veteran and a witness 
testifying on his behalf, namely that there is some residual 
disability from the Veteran's acute episode of hepatitis.  
While the Veteran may believe that his history of hepatitis 
and resulting ineligibility as a blood donor is a chronic 
disability entitling him to service connection, the Board 
finds that the inability to donate blood does not equate to 
a chronic disability for which service connection may be 
granted.  Rather, the Veteran's inability to donate blood is 
presumably based on the possibility that his blood has 
residual hepatitis antigens, which could infect the donee; 
however, residual hepatitis antigens, unaccompanied by 
evidence of a current infection or disease, are mere 
laboratory findings and not a disability for service 
connection purposes.

Accordingly, given that evidence of a current disability 
related to the Veteran's in-service episode of acute 
hepatitis has not been presented, a basis for granting 
service connection has not been presented, and the Veteran's 
appeal is therefore denied.

Hypertension

The Veteran is seeking service connection for hypertension, 
which he claims originally manifested in service.  

The Veteran's active duty service treatment records do not 
reflect any diagnoses of high blood pressure, any reports of 
high blood pressure by the Veteran, or any elevated blood 
pressure readings.  See 38 C.F.R. § 4.104 Diagnostic Code 
7101, Note (1) (defining elevated blood pressure readings, 
for the purposes of diagnosing hypertension, as a diastolic 
blood pressure predominantly 90mm or more, or a systolic 
blood pressure of predominantly 160mm or more with a 
diastolic blood pressure of less than 90mm).

The first hypertension diagnosis of record was recorded in a 
1978 reservist medical history report, which notes that the 
Veteran affirmed having a history of high or low blood 
pressure, which the reviewing physician noted to be 
moderate, controlled  hypertension.  The Veteran's 
subsequent and recent treatment records continue to reflect 
his hypertension diagnosis, for which he is prescribed 
medication.  

The Board notes that service connection is not warranted for 
diseases, such as hypertension, unless the individual was on 
active duty or active duty for training at the time of the 
disablement or death due to the injury or disease.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type of 
external trauma, and "disease" is defined as harm resulting 
from some type of internal infection or degenerative 
process.  VAOPGCPREC 4-2002.  As the evidence fails to 
reflect that the Veteran's hypertension manifested during 
his active service or that he was diagnosed with 
hypertension soon after active service, the Veteran is not 
entitled to service connection for this disease.  

The Board specifically acknowledges consideration of the lay 
evidence of record when adjudicating the Veteran's 
hypertension claim, including his assertions and testimony 
that his blood pressure, although diagnosed after service, 
manifested in service.  The Veteran testified that after he 
was treated for an illness while serving in Korea, his blood 
pressure became elevated and did not subsequently return to 
a normal range.  However, the objective medical evidence of 
record, including the Veteran's blood pressure readings 
recorded during service, do not show consistently elevated 
blood pressure readings that would warrant a diagnosis of 
hypertension for VA purposes.  The Veteran has also asserted 
that his 1953 separation physical examination report clearly 
reflects evidence of hypertension; however, a review of the 
Veteran's examination report notes no diagnosis of 
hypertension, no abnormality of his heart or vascular 
system, and a blood pressure reading of 138/72, which is not 
indicative of hypertension for VA purposes.

As the Veteran's hypertension was diagnosed many years after 
his active service, a basis for granting service connection 
for hypertension has not been presented, and the Veteran's 
appeal is therefore denied.

Cardiac Murmur

The Veteran is seeking service connection for a cardiac 
murmur, which he claims was originally diagnosed in service.

The Veteran's service treatment records include a pre-
induction examination conducted in October 1950, and the 
examination report includes a finding of a heart abnormality 
noted as a functional mitral systolic murmur.  After the 
Veteran's first period of active service and before his 
entry into his second period of active service, the Veteran 
underwent a reservist reenlistment examination in February 
1958, at which time the Veteran's systolic murmur was again 
noted.  The Veteran's cardiac murmur was again noted in a 
September 1990 reservist physical examination report, and in 
a corresponding medical history report, the Veteran reported 
that his heart murmur was approximately 10 years old, which 
the reviewing physician characterized as an old benign heart 
murmur.

At his RO formal hearing, the Veteran testified that he was 
unaware that he had a cardiac murmur while in service and 
only subsequently learned of his heart murmur when he 
obtained his treatment records.  The Veteran denied seeking 
any post-service treatment for his cardiac murmur but stated 
that he believed his hypertension medication was also 
prescribed to treat his cardiac murmur.

The Veteran's post-service treatment records fail to 
reference the Veteran's cardiac murmur, with a June 2005 VA 
treatment record noting the Veteran's heart rate to have a 
regular rate and rhythm without murmurs, rubs, or gallops.

The evidence of record reflects that the Veteran's cardiac 
murmur was noted during his pre-induction physical 
examination, constituting clear evidence that the condition 
preexisted service.  Moreover, the Veteran's subsequent 
examination reports reference the Veteran's condition but do 
not reflect any aggravation of his condition, which was 
characterized in 1990 as benign.  Furthermore, the Veteran's 
service and post-service treatment records fail to reflect 
that the Veteran has sought treatment for or been diagnosed 
with any complications due to his benign cardiac murmur.  
Thus, the evidence fails to reflect that the Veteran's 
preexisting cardiac murmur was aggravated by service.

The Board specifically acknowledges consideration of the lay 
evidence of record when adjudicating the Veteran's service 
connection claim for a cardiac murmur, including his 
assertions that his condition should have been treated in 
service.  However, the Board notes Veteran's cardiac murmur 
has been assessed as benign, and the evidence fails to 
reflect that his condition has required treatment or 
resulted in any current impairment.  The Board also 
acknowledges the Veteran's argument that his induction 
examination was not conducted in October 1950, but rather at 
the time his service began in February 1951.  However, a 
careful review of the Veteran's service treatment records 
reflects that a pre-induction physical examination was 
conducted in October 1950 and the Veteran was not reexamined 
in February 1951.  Thus, the Veteran's October 1950 
examination, which definitively notes the presence of a 
cardiac murmur, constitutes evidence of the condition 
preexisting service.

Accordingly, given the evidence of record establishing that 
the Veteran's cardiac murmur preexisted service and is not 
shown to have been aggravated by service, the Board 
concludes that a basis for granting service connection has 
not been presented, and the Veteran's appeal is therefore 
denied.



ORDER

Service connection for chronic hepatitis is denied.

Service connection for hypertension is denied.

Service connection for a cardiac murmur is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


